United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2351
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota
Amanda Jaques,                           *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 31, 2000
                                Filed: February 9, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

       Amanda Jaques appeals the final judgment entered in the District Court1 for the
District of South Dakota upon her guilty plea to one count of conspiring to distribute
and to possess with intent to distribute methamphetamine and cocaine, in violation of
21 U.S.C. § 846. The district court sentenced her to 121 months imprisonment, 5 years
supervised release and a fine of $1,000. For reversal, Jaques argues the district court
erred in denying her request for sentencing under the safety-valve provision and for a

      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
minor-role reduction. For the reasons discussed below, we affirm the judgment of the
district court.

        The safety-valve provision allows a drug defendant to be sentenced within the
otherwise applicable Guidelines range without regard to any statutory minimum
sentence if, among other things, “the defendant did not . . . possess a firearm or other
dangerous weapon (or induce another participant to do so) in connection with the
offense.” U.S.S.G. § 5C1.2(2) (1998). We conclude the district court did not clearly
err in denying Jaques a safety-valve adjustment. See United States v. Moore, 184 F.3d
790, 794 (8th Cir. 1999) (standard of review), petition for cert. filed, No. 99-1139
(U.S. Jan. 6, 2000). In particular, we note from co-defendant Monee Yodprasit’s trial
that Jessica Aas testified that (in the context of visits related to drug dealing) she had
seen Jaques in possession of a firearm, which Jaques kept in her purse, and that Brian
Farmer testified that Jaques wanted him to obtain a firearm for her. The district court
specifically credited this testimony, despite concerns it had regarding Aas’s credibility
as to other testimony. Thus, we conclude the evidence was sufficient to establish that
Jaques possessed a firearm in connection with the offense. See United States v. Dolan,
120 F.3d 856, 871 (8th Cir. 1997); Wright v. United States, 113 F.3d 133, 135 (8th Cir.
1997); United States v. Burke, 91 F.3d 1052, 1052-53 (8th Cir. 1996) (per curiam).
We reject as meritless Jaques’s argument that she was improperly denied an
opportunity to cross-examine Aas and Farmer at sentencing because of the district
court’s reliance on transcripts of the testimony they gave at Yodprasit’s trial, over
which the district court also presided. See United States v. Weekly, 118 F.3d 576, 582
(8th Cir. 1997); United States v. Fetlow, 21 F.3d 243, 250 (8th Cir.), cert. denied, 513
U.S. 977 (1994).

       We also conclude the district court did not clearly err in finding Jaques was not
a minor participant. See United States v. McCarthy, 97 F.3d 1562, 1574, 1579 (8th
Cir. 1996) (standard of review), cert. denied, 519 U.S. 1139, 520 U.S. 1133 (1997).
Jaques conceded that she handled drug proceeds and money for drug buys, kept track

                                           -2-
of drug debts, purchased methylsulfonylmethane for Yodprasit, conducted drug
transactions with methamphetamine buyers on a couple of occasions when Yodprasit
was unavailable, and rented motel rooms for drug transactions. See United States v.
Alaniz, 148 F.3d 929, 937 (8th Cir.), cert. denied, 525 U.S. 1047 (1998); United States
v. Jones, 145 F.3d 959, 963 (8th Cir.), cert. denied, 525 U.S. 988 (1998); United States
v. Harris, 974 F.2d 84, 86 (8th Cir. 1992).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-